Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 14, at the end of the claim, the semi-colon is replaced with a period.

Allowable Subject Matter
Claims 1-5, 7, 9-12, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: U.S. Patent #9,210,992 discloses a removable pad attached to a belt loop and a flat panel, but the fasteners are not attached in the claimed locations and there is insufficient motivation to modify them to meet the claim language; U.S. Patent #5,035,523 discloses using a similarly located fastener to attach a pad to a belt, but lacks a panel or a fastener attaching to the panel; U.S. Patent #5,170,918 discloses a similar belt and attached holding plate and a pad attached to the belt and also contacting the rear of the plate, but lacks a fastener on the holding plate, U.S. Patent #6,769,586 discloses a pad attached to a belt attached plate, but also lacks a fastener on the plate and the pad does not attach to the belt via a fastener on the belt; additionally there is insufficient motivation based on the current art of record to modify the prior art to meet the limitations of the claim, absent impermissible hindsight. It is noted that the mere fact that all individual aspects were individually known in the art “is not sufficient to establish a prima facie Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993). ‘‘‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006))”(MPEP 2143.01(IV)).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734